Citation Nr: 1624890	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-22 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to PTSD and, if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure and as secondary to PTSD, if so, whether service connection is warranted.

3.  Entitlement to service connection for tinea cruris, claimed as a skin condition, to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to December 1969, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2012 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the August 2009 rating decision, the RO denied service connection for tinea cruris (claimed as skin condition).  In the May 2012 decision, the RO denied service connection for hypertension and peripheral neuropathy as new and material evidence had not been submitted.  

The Board previously remanded this claim in May 2015 to afford the Veteran his requested Board video conference hearing.  A hearing was scheduled in October 2015; however, in a September 2015 statement, the Veteran cancelled his hearing request.  

The issue of entitlement to service connection tinea cruris and the reopened issues of entitlement to service connection for hypertension and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for hypertension; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the January 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  In a July 2006 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities as new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

4.  The additional evidence received since the July 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that reopened the previously denied claim for service connection for hypertension and denied the claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  The additional evidence received since the January 2008 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2006 rating decision that denied the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

4.  The additional evidence received since the July 2006 rating decision is new and material, and the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension and peripheral neuropathy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Hypertension 

The RO initially denied service connection hypertension in a March 2003 rating decision on the basis that, this condition was not associated with herbicide exposure, did not happen in military service, and was not aggravated in military service.  Subsequently, the RO reopened and denied the claim for hypertension again in a January 2008 rating decision on the basis that it was not secondary to PTSD.  The RO also still found that there was no evidence that hypertension was incurred in or caused by service or manifested within any applicable presumptive period.  The Veteran filed another claim seeking to reopen his claim for service connection in July 2008; however in a September 2008 letter, the RO denied the claim as the Veteran had not submitted any new evidence.  Nevertheless, as the Veteran was not informed of his appellate rights in conjunction with this decision, it cannot be considered a final decision.  Moreover, the Veteran did not initiate an appeal from the January 2008 decision.  Although additional VA treatment records were obtained within one year of this determination, these records simply observe a continuing diagnosis of hypertension and are duplicative and/or redundant of VA treatment records already of record at the time of the prior rating decision.  Again, although the Veteran filed a claim seeking to reopen within one year, he did not submit any additional evidence to support his claim.  As such, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the January 2008 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

At the time of the January 2008 rating decision, the evidence of record consisted of service treatment and personnel records, VA and private treatment records and VA examination reports.  Service treatment records were silent with respect to any findings of hypertension.  However, the Veteran's service records did document service in Vietnam, and thus, the Veteran was presumed to be exposed to herbicides.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  A June 1989 VA examination for pension purposes shows a history of hypertension since 1980.  However, no etiological opinion was given.  Another November 1995 VA examination report showed that the Veteran reported a history of hypertension for approximately 30 years.  Again no etiological opinion was given.  VA clinical records showed continuing treatment for hypertension, but again, provide no etiological opinion.    
 
Since the January 2008 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran as well as additional VA treatment records.  VA treatment records continue to show treatment for hypertension, but again, provide no etiological opinion.  

In his statements of record, the Veteran again reported his belief that his hypertension was caused by exposure to herbicides while serving in Vietnam.  Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

Thus, in light of the NAS Update 2012, which suggests a possible association between hypertension and herbicide exposure, the evidence received since the January 2008 rating decision is new and material as it is not redundant of evidence already of record in January 2008, and relates to the unestablished fact of whether the Veteran's hypertension may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108.




Peripheral Neuropathy

The Veteran is also seeking to reopen his claim for peripheral neuropathy.  The RO initially denied service connection for agent exposure in a May 1996 rating decision.  However, in his notice of disagreement seeking to appeal this denial, the Veteran clarified that he was seeking service connection for peripheral neuropathy as due to herbicide exposure.  The Board subsequently denied this claim in a September 1998 decision finding that there was no diagnosis of peripheral neuropathy.  In a March 2003 rating decision, although appearing to acknowledge a current diagnosis of peripheral neuropathy, the RO again denied service connection for peripheral neuropathy on the basis that this condition was not associated with herbicide exposure, did not happen in military service, and was not aggravated in military service.  Subsequently, the RO denied the claim for peripheral neuropathy again in July 2006 as new and material evidence had not been submitted.  The Veteran filed another claim seeking to reopen his claim for service connection in July 2008; however in a September 2008 letter, the RO denied the claim as the Veteran had not submitted any new evidence.  Nevertheless, again, as the Veteran was not informed of his appellate rights with respect to this decision, it cannot be considered a final decision.  Moreover, the Veteran did not initiate an appeal from the July 2006 decision.  Although additional VA treatment records were obtained within one year of this determination, these records simply observe a continuing diagnosis of peripheral neuropathy and are duplicative and/or redundant of VA treatment records already of record at the time of the prior rating decision.  Moreover, no other evidence was submitted within one year of the July 2006 determination.  As such, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

At the time of the July 2006 rating decision, the evidence of record consisted of service treatment and personnel records and VA and private treatment records.  Service treatment records were silent with respect to any findings of peripheral neuropathy.  However, again, the Veteran's service records did document service in Vietnam, and thus, the Veteran was presumed to be exposed to herbicides.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  Clinical records, including a March 1999 Agent Orange examination, showed continuing treatment for peripheral neuropathy, and indicate that it was secondary to alcoholism.    
 
Since the July 2006 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran as well as additional VA and private treatment records.  VA treatment records continue to show a diagnosis of peripheral neuropathy secondary to alcohol use.  

In his statements of record, the Veteran again reported his belief that his peripheral  neuropathy was caused by exposure to herbicides while serving in Vietnam.  In a March 2014 statement, he reported that his neuropathy was acute and subacute.  Significantly, during the course of the appeal, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763  - 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former § 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, under the regulatory amendment, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, in light of the change in regulation and the Veteran's assertions that his neuropathy was acute or subacute indicating that it began shortly after exposure to herbicides, the evidence received since the July 2006 rating decision is new and material as it is not redundant of evidence already of record in July 2006, and relates to the unestablished fact of whether the Veteran's peripheral neuropathy may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is reopened; the appeal is granted to this extent only.


REMAND

With regard to the claimed hypertension and peripheral neuropathy, as noted above, the Veteran has asserted that such disorders are due to exposure to herbicides while stationed in Vietnam.  The Veteran has not been afforded VA examinations to determine whether his hypertension and peripheral neuropathy are directly related to service, to include exposure to herbicides.  Given the NAS Update 2012 and the change in regulations concerning peripheral neuropathy discussed above, the Board finds that VA examinations are needed to resolve the claims for service connection for hypertension and peripheral neuropathy, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Alternatively, the Veteran has asserted that his hypertension was caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The record also shows that the Veteran's neuropathy has been associated with his alcohol abuse, which may be attributed to self-medicating for his PTSD.  The Board recognizes that service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Nevertheless, if the substance abuse was acquired as a result of service-connected disability, then service-connection may be available.  See 38 C.F.R. § 3.30 Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  Therefore, the VA examiner should also address whether the Veteran's claimed hypertension and peripheral neuropathy are secondary to his service-connected PTSD.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim for tinea cruris, service treatment records document tinea cruris in August 1968.  The Veteran was afforded a VA examination in November 2012.  The examiner found that the claimed skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that tinea cruris is an opportunistic infection that occurs when fungal elements already present on the body are able to reproduce in numbers sufficient to cause an infection, which requires a susceptible host and often certain environmental factors such as warmth and moisture.  Individual outbreaks are usually fairly easily treated with several different fungal agents.  Good personal hygiene can reduce the frequency of outbreaks.  The Veteran apparently did have a tinea cruris infection while in service in August 1968.  VA treatment records from 2005 to 2012 were reviewed and several indicate that the Veteran has had recurrence of his tinea cruris infestation.  However, many notes and especially urology consults during this time frame for his HPV infection make no mention of signs or symptoms of  tinea cruris.  Moreover, many of these same examinations make no mention of treatment for fungal infection, which would suggest that the Veteran does have repeated episodic individual outbreaks of tinea cruris, but it also suggests that this is not an ongoing "chronic" infection.

Unfortunately, the examiner's rationale appears contradictory.  On one hand, the examiner indicated that the evidence shows repeated outbreaks of tinea cruris, but then he indicated that these outbreaks are not an ongoing chronic infection.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that another examination is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Further, the VA examiner also appeared to indicate that personal hygiene plays a part in the frequency of outbreaks.  In this regard, VA mental health examinations appear to indicate that the Veteran had poor personal hygiene due to his PTSD, which raises a secondary theory of entitlement.  As such, the new skin examination must also address whether the Veteran's tinea cruris is proximately due to or aggravated by this service-connected PTSD.  
 
Moreover, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from January 2009 to January 2014.  Although some prior treatment records have been associated with the electronic record, there are gaps in these records and, thus, it appears that not all of the Veteran's VA records prior to January 2009 are of record.  Moreover, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated prior to January 2009 and from January 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As a final matter, the AOJ sent notification letters to the Veteran in February 2009, January 2011 and January 2012 pursuant to the VCAA, which informed him of the information and evidence needed to substantiate his claims for service connection on a direct basis.  However, the letters did not provide the information and evidence necessary for to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate his claims for service connection on a secondary basis.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection on a secondary basis.

2.  Obtain the Veteran's VA treatment records dated prior to January 2009 and from January 2014 to the present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be made available for review of the Veteran's pertinent medical history. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his service, to include his exposure to herbicides. 

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension manifested within one year of his service discharge in December 1969, i.e., by December 1970, and, if so, describe the manifestations.

The examiner should further opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is caused OR aggravated by his PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the service treatment records, post-service treatment records and the Update 2012 from NAS.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The claims file should be made available for review of the Veteran's pertinent medical history. 

The examiner should offer an opinion as to whether the Veteran manifested early onset peripheral neuropathy within one year of his last exposure to herbicides in May 1969?  If so, what were the manifestations?

If the examiner offers a negative opinion to the above, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that peripheral neuropathy is related to the Veteran's military service, to include exposure to herbicides.

The examiner should further opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's peripheral neuropathy is caused OR aggravated by his PTSD, to include any use of alcohol to self-medicate.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed should be furnished. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinea cruris.  The claims file should be made available for review of the Veteran's pertinent medical history. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's tinea cruris manifested in service. 

The examiner should further opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's tinea cruris is caused OR aggravated by his PTSD.  The examiner should specifically address the notations concerning poor personal hygiene.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed should be furnished. 

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


